       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 1 of 71                FILED
                                                                             2019 Dec-17 PM 03:30
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

DERRICK JAMES WILLIAMSON, JR.)(
PRO SE                       )(
        Plaintiff,           )(
                             )(
v.                           )(
                             )(
ALABAMA DEPARTMENT OF        )(                     Case No. 7:19-cv-00669-LSC
MENTAL HEALTH AND MENTAL )(
RETARDATION, ET AL.,         )(
                             )(
        Defendants           )(

                 ANSWER OF DEFENDANT ADMH TO
             SECOND AMENDED AND VERIFIED COMPLAINT

      Comes now the Defendant designated as the Alabama Department of Mental

Health and Mental Retardation and answers the Plaintiff’s Second Amended and

Verified Complaint as follows:

           RESPONSE TO PARAGRAPHS REGARDING PLAINTIFF

      1.     This paragraph does not require a response.

      2.     The Defendant admits that the Plaintiff is a Mental Health Security

Officer II and that he is an African-American employee. Defendant also admits the

Plaintiff did not receive any discipline as Mental Health Security Officer I. The

Defendant denies the remaining assertions, as stated, of this paragraph.

      3.     Defendant admits that Plaintiff was promoted. Defendant denies the

remaining assertions of this paragraph.


                                          1
       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 2 of 71




       4.     The Defendant lacks knowledge or information sufficient to form a

belief as to the truth of this allegation.

       5.     The Defendant admits that Plaintiff has been disciplined. Defendant

denies the remaining assertions of this paragraph.

       RESPONSE TO PARAGRAPHS REGARDING DEFENDANTS

       6.     The Defendant admits the assertions of this paragraph.

       7.     The Defendant admits the assertions of this paragraph.

       8.     The Defendant admits the assertions of this paragraph.

       9.     The Defendant denies that ADMH houses all criminal commitments at

Taylor Hardin. The Defendant admits the remaining assertions of this paragraph.

       10.    The Defendant admits that police officers employed by ADMH have

the powers enumerated in Alabama Code section 22-50-21.

       11.    The Defendant admits the assertions of this paragraph.

       12.    The Defendant admits the assertions of this paragraph.

       13.    The Defendant admits the assertions of this paragraph.

       14.    The Defendant admits the assertions of this paragraph.

       15.    The Defendant admits the assertions of this paragraph.

       16.    The Defendant admits the assertions of this paragraph.

       17.    The Defendant admits the assertions of this paragraph.

       18.    The Defendant admits the assertions of this paragraph.

       19.    The Defendant admits the assertions of this paragraph.

                                             2
       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 3 of 71




       20.   The Defendant admits the assertions of this paragraph.

       21.   The Defendant admits the assertions of this paragraph.

    RESPONSE TO PARAGRAPHS RE: JURISDICTION AND VENUE


       22.    Paragraph 22 admits that the Plaintiff is making claims pursuant to the

United States Constitution and certain federal statutes. The Defendant denies that

the Plaintiff can maintain a claim pursuant to these constitutional provisions and

statutes.

       23.    Paragraph 23 asserts that the Plaintiff is making a claim under certain

federal and state statutes and rules. The Defendant denies that the Plaintiff can

maintain a claim pursuant to these statutes and rules.

       24.   The Defendant denies that the Plaintiff is entitled to the relief

requested.

       25.   The Defendant admits that venue is proper.

        RESPONSE TO PARAGRAPH REGARDING PREQUISITES

       26.   The Defendant admits that the Plaintiff has received “Notice of Suit

Rights” letters from the Equal Employment Opportunity Commission but denies that

he has received such a letter yet on all charges of discrimination that he has filed.

The Defendant denies the remaining assertions of this paragraph.




                                          3
       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 4 of 71




            RESPONSES TO PARAGRAPHS REGARDING FACTS
             Establishment of Relationship with State of Alabama

      27.    The Defendant denies that Section 279 of the Constitution of Alabama

applies to the oath taken by the Plaintiff. The Defendant admits the remaining

assertions of this paragraph.

      28.    The Defendant denies the assertions of this paragraph.

       Response to Establishment of Employment Contract with ADMH

      29.    The Defendant admits that that Plaintiff has quoted selected portions of

Alabama Code section 22-50-11. The Defendant denies the remaining assertions of

this paragraph.

      30.    The Defendant denies the assertions of this paragraph.

      31.    Upon information and belief, the Defendant admits the assertions of

this paragraph.

      32.    Upon information and belief, the Defendant admits the assertions of

this paragraph.

      33.    Upon information and belief, the Defendant admits the assertions of

this paragraph.

      34.    The Defendant denies the assertions of this paragraph.

      35.    The Defendant admits the assertions of this paragraph.

      36.    The Defendant admits the assertions of this paragraph.




                                         4
       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 5 of 71




      37.   Upon information and belief, the Defendant admits the assertions of the

first and second sentence. The Defendant denies the remainder of the assertions of

this paragraph.

      38.   The Defendant admits that the Plaintiff has quoted portions of the job

announcement.

      39.   The Defendant admits that the Plaintiff has quoted portions of these

documents correctly.

      40.   The Defendant admits the first sentence of this paragraph. The

Defendant denies the remainder of the assertions of this paragraph.

      41.   Upon information and belief, the Defendant admits the assertions of

this paragraph.

      42.   Upon information and belief, the Defendant admits the assertions of

this paragraph.

      43.   Upon information and belief, the Defendant admits the assertions of

this paragraph.

      44.   The Defendant admits that the Plaintiff may have accurately quoted the

policies and regulations. The Defendant denies that the policies and regulations

overcome the at-will employment doctrine and denies the remaining assertions of

this paragraph.




                                         5
       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 6 of 71




         Response to Hubbard’s Powers, Rights & Duties as Assignee

      45.   The Defendant admits that this paragraph lists some of the job duties of

Hubbard. The Defendant denies the remaining assertions of this paragraph.

                  Long’s Powers, Rights & Duties as Assignee

      46.   The Defendant admits that this paragraph lists some of the job duties of

Long. The Defendant denies the remaining assertions of this paragraph.

               Preliminary Incident (Report of Discrimination)

      47.   The Defendant denies the assertions of this paragraph.

      48.   The Defendant denies the assertions of this paragraph.

      49.   Upon information and belief, the Defendant admits that Anderson did

document that the Plaintiff had “unsatisfactory cooperation” with co-workers when

he questioned the clinical judgment of the nursing staff when administering a PRN.

The Defendant denies the remaining assertions of this paragraph.

      50.   The Defendant admits that these officers made complaints. The

Defendant denies the remaining assertions of this paragraph.

      51.   The Defendant admits that Hubbard did address these issues in a
            September 29, 2016 letter. The Defendant denies, as stated, the
            remaining assertions of this paragraph.

      52.   The Defendant denies the assertions of this paragraph.

      53.   The Defendant denies the assertions of this paragraph.

      54.   The Defendant denies the assertions of this paragraph.

      55.   The Defendant denies the assertions of this paragraph.

                                        6
       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 7 of 71




      56.    The Defendant admits that the Plaintiff received a favorable appraisal,

that Anderson increased the initial score, and that the Plaintiff has quoted portions

of the evaluation correctly. The Defendant denies the remaining assertions of this

paragraph.

             Response to Commencement of Pattern of Retaliation

      57.    The Defendant denies the assertions of this paragraph.

                      Response to First Obtained Warrant

      58.    The Defendant does not have sufficient information to admit or deny

this assertion. Therefore, the assertions of this paragraph are denied.

      59.    The Defendant does not have sufficient information to admit or deny

this assertion. Therefore, the assertions of this paragraph are denied.

      60.    The Defendant admits that Jackson was notified of what the Plaintiff

perceived to be criminal activity within Taylor Hardin. The Defendant denies the

remaining assertions of this paragraph.

      61.    The Defendant denies the assertions of this paragraph.

      62.    The Defendant denies the assertions of this paragraph.

      63.    The Defendant admits that Jackson advised that officers should follow

an administrative/non-criminal process in certain instances instead of seeking

criminal action. The Defendant denies the remaining assertions of this paragraph.

      64.    The Defendant denies the assertions of this paragraph.



                                          7
       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 8 of 71




                     Preliminary Report of Ethical Concerns

      65.     The Defendant admits that the Plaintiff reported what he perceived to

be potential ethical violations committed by Jackson. The Defendant denies the

remaining assertions of this paragraph.

      Response to Warrants & Arrest for Theft of Government Property

      66.     The Defendant admits that the Plaintiff did file criminal charges against

Tamika Cotton and Tarneice Henderson and that both pled guilty. The Defendant

admits that Jackson communicated to the Plaintiff that he should let her know when

he is making an arrest. The Defendant denies the remaining assertions of this

paragraph.

             Response to Report of Staff’s Theft of Government Theft

      67.     The Defendant admits that Anderson did distribute a written

memorandum to the employees of the Police Services Division regarding completing

time slips and/or paid time off. The Defendant denies the remaining assertions of

this paragraph.

      68.     The Defendant denies the assertions of this paragraph.

      69.     The Defendant admits that Anderson was notified by Human Resources

of the incident. The Defendant denies the remaining assertions of this paragraph.

       Response to Overlooking Caucasian’s Abuse of THSMF Patient

      70.     The Defendant denies the assertions of this paragraph.



                                           8
       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 9 of 71




                     Response to First Issued Written Discipline

      71.    The Defendant admits that Anderson issued a written reprimand to the

Plaintiff and that portions of that document are correctly quoted. The Defendant

denies the remaining assertions of this paragraph.

      72.    The Defendant denies that ASEA is a collective bargaining

organization. The Defendant admits the remaining assertions of this paragraph.

      73.    The Defendant denies the assertions of this paragraph.

      74.    The Defendant admits that the Plaintiff did file a complaint and that

Hubbard declined to rescind the reprimand. The Defendant denies the remaining

assertions of this paragraph.

      75.    The Defendant admits that Hubbard said to Plaintiff something to the

effect that he needed to learn to follow ADMH policy and procedures. The

Defendant denies the remaining assertions of this paragraph.

      76.    The Defendant denies the assertions of this paragraph.

                             Response to General Facts

      77.    The Defendant admits that the Plaintiff filed multiple internal

complaints expressing grievances. The Defendant denies the remaining assertions

of this paragraph.

      78.    The Defendant denies the assertions of this paragraph.

      79.    The Defendant admits the assertions of this paragraph.



                                         9
       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 10 of 71




    Response to Jackson’s Advisement Regarding Plaintiff’s Advancement

      80.    The Defendant denies the assertions of this paragraph.

            Response to Notification the Plaintiff Intended to File Suit

      81.    The Defendant admits that Jackson sent an email but denies that the

Plaintiff quoted the email in its entirety.

        Response to Declined Promotion: Mental Health Special Agent I

      82.    The Defendant admits that the Plaintiff applied for a position as a

Mental Health Special Agent I. The Defendant denies the remaining assertions of

this paragraph.

      83.    The Defendant admits that Luther Davis had the highest score. The

Defendant denies the remaining assertions of this paragraph.

      84.    The Defendant denies the assertions of this paragraph.

      85.    The Defendant admits that Rittner wrote the questions for the interview.

The Defendant denies the remaining assertions of this paragraph.

      86.    The Defendant denies the assertions of this paragraph.

      87.    The Defendant denies the assertions of this paragraph.

      88.    The Defendant denies the assertions of this paragraph.

      89.    The Defendant admits that the person selected for the position had the

potential to have direct contact with clients/patients.

      90.    The Defendant denies the assertions of this paragraph.

      91.    The Defendant denies the assertions of this paragraph.

                                              10
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 11 of 71




      92.   The Defendant admits the assertions of this paragraph.

      93.   The Defendant admits that Rittner was the final decisionmaker. The

Defendant denies the remaining assertions of this paragraph.

                      Response to General Facts Continued

      94.   The Defendant admits the first sentence of this paragraph.          The

Defendant denies the remaining assertions of this paragraph.

      95.   The Defendant denies the assertions of this paragraph.

             Response to Warrant for Disorderly Conduct (Gosa)

      96.   Upon information and belief, the Defendant admits the assertions of

this paragraph.

                      Response to NCIC Privileges Revoked

      97.   The Defendant admits that Anderson did revoke the Plaintiff’s access

to the National Crime Information Center temporarily because the Plaintiff was

running criminal background checks in violation of facility policy. The Defendant

admits that Anderson did revise the policy to make it more specific about approved

uses of the system. The Defendant denies the remaining assertions of this paragraph.

      98.   The Defendant denies the assertions of this paragraph.

                  Response to Investigated for Internal Portfolio

      99.   The Defendant admits that Hubbard advised the Plaintiff that some of

the content of the portfolio was concerning to her and directed the Plaintiff not to

create the portfolio. The Defendant admits that the Plaintiff had talked with

                                        11
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 12 of 71




Anderson about some of the designs in the portfolio. The Defendant denies the

remaining assertions of this paragraph.

      100. Upon information and belief, the Defendant admits the assertions of

this paragraph.

      101. The Defendant admits that Hubbard gave or took the portfolio to the

ADMH Legal Services Division. The Defendant denies the remaining assertions of

this paragraph.

         Response to Anderson’s Powers, Rights, & Duties as Assignee

      102. The Defendant admits that some of Anderson’s job duties are listed.

The Defendant denies the remaining assertions of this paragraph.

                  Response to Sexual Abuse of THSMF Patient

      103. The Defendant admits that Plaintiff was counseled by Anderson. The

Defendant denies the remaining assertions of this paragraph.

      104. The Defendant admits that Anderson told Plaintiff he had violated

HIPAA. The Defendant denies the remaining assertions of this paragraph.

      105. The Defendant denies the assertions of this paragraph.

      106. The Defendant denies the assertions of this paragraph.

      107. The Defendant denies the assertions of this paragraph.

      108. The Defendant denies the assertions of this paragraph.

      109. The Defendant admits that Anderson told the Plaintiff that his actions

violated HIPAA. The Defendant admits that Anderson told the Plaintiff that he did

                                          12
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 13 of 71




not trust him because the Plaintiff had repeated sensitive law enforcement

information that Anderson had asked the Plaintiff to keep confidential.

      110. The Defendant admits that the Plaintiff did file an internal complaint.

The Defendant denies the remaining assertions of this paragraph.

      111. The Defendant admits that Rittner did handle this issue. The Defendant

denies the remaining allegations of this paragraph.

          Response to Report of Unethical Practices, Obstruction, and
                    Plaintiff’s Notification of his Authority

      112. The Defendant admits the assertions in the first sentence of this

paragraph and that the Plaintiff made a verbal complaint to Jackson. The Defendant

admits that the Plaintiff charged Gosa with disorderly conduct. The Defendant

denies the remaining assertions of this paragraph.

      113. The Defendant admits the assertions of this paragraph.

      114. The Defendant denies, as stated, the assertions of this paragraph.

      115. The Defendant admits that Jackson made this statement in response to

the Plaintiff’s threat to sue the Department.

      116. The Defendant denies the assertions of this paragraph.

         Response to District Attorney’s Notification to Maintain Oath

      117. The Defendant denies the assertions of this paragraph.

   Response to Jackson May Circumvent Arrests & Criminal Prosecutions

      118. The Defendant denies the assertions of this paragraph.


                                          13
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 14 of 71




      119. The Defendant admits that this statement was made by Department

counsel in a position statement submitted to the EEOC.

      120. The Defendant admits that Jackson is not a law enforcement officer,

has no peace officer certification, and has no law enforcement training. The

Defendant admits that the Plaintiff threatened to attempt to prosecute Jackson. The

Defendant denies the remaining assertions of this paragraph.

                      Response to General Facts Continued

      121.    The Defendant admits that the Plaintiff filed a complaint.        The

Defendant denies the remaining assertions of this paragraph.

      122. The Defendant admits the assertions of this paragraph.

             Response to Report of Unlawful Criminal History Access

      123. The Defendant admits that Anderson allowed the psychologists to view

the criminal histories of patients. The Defendant denies the remaining assertions of

this paragraph.

      124. The Defendant admits that the psychologists could not view the

information in the computer but could access the criminal histories that had been

printed. The Defendant denies the remaining assertions of this paragraph.

      125. The Defendant denies the assertions of this paragraph.

             Response to Complaint Regarding 5/2/2018 Reprimand

      126. The Defendant admits that the Plaintiff filed a complaint.           The

Defendant denies the remaining assertions of this paragraph.

                                        14
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 15 of 71




      127. The Defendant admits that Hubbard wrote this. The Defendant denies

the remaining assertions of this paragraph.

  Response to Alabama State Employees Association – Assistance Declined

      128. The Defendant admits, upon information and belief, that the Plaintiff

contacted ASEA. The Defendant denies the assertions of this paragraph.

      129. The Defendant denies the assertions of this paragraph.

          Response to Jackson’s Powers, Rights & Duties as Assignee

      130. The Defendant admits that some of Jackson’s job duties are listed. The

Defendant denies the remaining assertions of this paragraph.

  Response to Declined Promotion: Administrator II (Clinical Investigator)

      131. The Defendant admits that the Plaintiff applied for this position. The

Defendant denies the remaining assertions of this paragraph.

             Response to Report of Unlawful Firearms Procedures

      132. The Defendant admits the assertions of this paragraph.

      133. The Defendant admits that the Plaintiff verbally notified Rittner of his

complaint regarding firearms qualifications procedures. The Defendant admits that

Rittner told Anderson to have the officers requalified as soon as possible. The

Defendant denies the remaining assertions of this paragraph.

      134. The Defendant admits that the Plaintiff was verbally counseled by

Anderson. The Defendant denies the remaining assertions of this paragraph.

      135. The Defendant denies the assertions of this paragraph.

                                         15
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 16 of 71




      136. The Defendant denies the assertions of this paragraph.

      137. The Defendant denies the assertions of this paragraph.

      138. The Defendant admits that the Plaintiff filed a complaint with

APOSTC. The Defendant denies the remaining assertions of this paragraph.

      139. The Defendant denies the assertions of this paragraph.

      140. The Defendant admits that Anderson and Madden appeared in

Montgomery for an audit. The Defendant denies the remaining assertions of this

paragraph.

                        Response to First EEOC Charge

      141. The Defendant admits that the Plaintiff filed an EEOC charge. The

Defendant denies the remaining assertions of this paragraph.

    Response to Beshear Attempts to Place Anderson on Mandatory Leave

      142. The Defendant admits that Anderson retired rather than be placed on

mandatory leave. The Defendant admits that the letter from Beshear to Anderson

dated August 21, 2018, included the reasons listed in this paragraph and that State

Personnel Director Jackie Graham signed the letter.

      143. Upon information and belief, the Defendant admits the assertions in this

paragraph.




                                        16
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 17 of 71




                 Response to Second Issued Written Discipline

      144. The Defendant admits the assertions of this paragraph.

      145. The Defendant admits that the statements to the Plaintiff during the

administration of discipline were written before the meeting. The Defendant denies

the remaining assertions of this paragraph.

      146. The Defendant admits that the written warning included information

for which the Plaintiff had not previously been disciplined. The Defendant denies

the remaining assertions of this paragraph.

      147. The Defendant denies the assertions of this paragraph.

      148. The Defendant admits that Jackson, Baugher, Hubbard, and Rittner

refused were involved in the administration of disciplinary action. The Defendant

denies the remaining assertions of this paragraph.

      149. The Defendant admits the assertions of this paragraph.

      150. The Defendant admits that this paragraph quotes part but not all of

Hubbard’s response.

      151. The Defendant has no knowledge as to how the Plaintiff perceived this

directive. Therefore, the Defendant denies the assertions of this paragraph.

      152. The Defendant admits that Rittner told the Plaintiff that he was

receiving “a slap on the wrist” when he received the written warning. The Defendant

denies the remaining assertions of this paragraph.



                                         17
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 18 of 71




      153. The Defendant admits that the Plaintiff has stated that he was not

required to follow directions from the facility director. The Defendant denies the

remaining assertions of this paragraph.

      154. The Defendant admits that the Plaintiff correctly quoted Alabama

Administrative Code § 670-X-19-.01(b)(2).

      155. The Defendant denies the assertions of this paragraph.

                       Response to Second EEOC Charge

      156. The Defendant admits that the Plaintiff filed an EEOC charge. The

Defendant denies the remaining assertions of this paragraph.

                  Response to Third Issued Written Discipline

      157. The Defendant admits that Plaintiff received a written reprimand and

notice of a pre-disciplinary conference.       The Defendant denies the remaining

assertions of this paragraph.

            Response to Report to National Labor Relations Board

      158. The Defendant admits the assertions of this paragraph.

                        Response to Third EEOC Charge

      159. The Defendant admits that the Plaintiff filed an EEOC charge. The

Defendant denies the remaining assertions of this paragraph.

      Response to Random Directive to No Longer Wear Personal Badge

      160. The Defendant admits the assertions of this paragraph.



                                          18
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 19 of 71




                  Response to Fourth Issued Written Discipline

      161. The Defendant admits that William Dawson was present for the PDC

and refuted details in reference to this separate incident.

      162. The Defendant denies the assertions of this paragraph.

      163. The Defendant admits that Plaintiff presented ten defenses to the

written warning received on 10.17.18.          The Defendant denies the remaining

assertions of this paragraph.

         Response to External & Transfer Employment Consideration

      164. The Defendant admits that the Plaintiff was advised that a transfer to

another facility would be a competitive transfer.         The Defendant denies the

remaining assertions of this paragraph.

      165. Upon information and belief, the Defendant admits the first sentence of

this paragraph. The Defendant denies the remaining assertions of this paragraph.

      166. The Defendant denies the assertions of this paragraph.

      167. The Defendant denies the assertions of this paragraph.

      168. The Defendant admits that some but not all of the Defendants were

interviewed as part of the background check process. The Defendant admits that

another Taylor Hardin employee talked with the agency representative.         The

Defendant denies the remaining assertions of this paragraph.




                                          19
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 20 of 71




          Response to Memorandum & Directive Regarding MOVE

      169. The Defendant admits that Booth determined that the MOVE system

did not fit the needs of Taylor Hardin and was not to be used for reporting by Taylor

Hardin.

      170. The Defendant admits that the Plaintiff did discuss UCR reporting with

Booth. The Defendant denies the remaining assertions of this paragraph.

      171. The Defendant denies, as stated, the assertions of this paragraph.

                              Fourth EEOC Charge

      172. The Defendant admits the assertions of this paragraph.

                            General Facts Continued

      173. The Defendant admits that Booth verbally counseled the Plaintiff for

coming in to work early. The Defendant admits that a meeting occurred with former

Captain Noah Reeves but denies that Captain Reeves rescinded this directive. The

Defendant admits the fourth sentence of this paragraph. The Defendant denies the

remaining assertions of this paragraph.

      174. The Defendant admits the first sentence of this paragraph.            The

Defendant denies the remaining assertions of this paragraph.

      175. The Defendant admits that Dawson sent a letter requesting

reconsideration and that ADMH legal counsel responded. The Defendant denies the

remaining assertions of this paragraph.

      176. The Defendant admits the assertions of this paragraph.

                                          20
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 21 of 71




                   Response to Issued Performance Appraisal

      177. The Defendant admits that the Plaintiff received a performance

appraisal on or about 10.20.18 and that the score was 14.11. The Defendant denies

the remaining assertions of this paragraph.

      178. The Defendant admits the assertions of this paragraph.

      179. The Defendant admits the assertions of this paragraph.

      180. The Defendant denies the assertions of this paragraph.

      181. The Defendant admits that the performance appraisal, once completed,

was sent to the State of Alabama Personnel Department. The Defendant denies the

remaining assertions of this paragraph.

      182. The Defendant admits the assertions of this paragraph.

                     Response to General Facts Continued

      183. The Defendant admits that the Plaintiff filed internal complaints but

denies the remaining assertions of this paragraph.

      184. The Defendant admits that Plaintiff requested a meeting with

Defendant Beshear.     The Defendant denies the remaining assertions of this

paragraph.

                   Response to Anxiety & Emotional Distress

      185. The Defendant denies the assertions of this paragraph.

      186. Upon information and belief, the Defendant admits the assertions of

this paragraph.

                                          21
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 22 of 71




               Response to Assistance with Vanbeek’s Concerns

      187. The Defendant admits that the Plaintiff was copied on an email sent by

Vanbeek. The Defendant denies the remaining assertions of this paragraph.

      188. The Defendant admits that Vanbeek resigned. The Defendant denies

the remaining assertions of this paragraph.

                     Response to Culture of Patient Care Survey

      189. The Defendant admits that the facility conducted a Culture of Patient

Care survey in 2018 and that staff did indicate concerns with staffing and safety.

The Defendant denies the remaining assertions of this paragraph.

      190. The Defendant admits that 23% of the staff who completed the survey

rated the safety at the facility as poor and that 20% who completed the survey rated

the safety at the facility as failing. The Defendant denies the remaining assertions

of this paragraph.

      191. The Defendant denies the assertions of this paragraph.

                       Response to General Facts Continued

      192. The Defendant denies the assertions of this paragraph.

      193. The Defendant denies the assertions of this paragraph.

              Response to APOSTC Announces Lawful Standards

      194. The Defendant denies the assertions of this paragraph.

          Response to Report to State of Alabama Ethics Commission

      195. The Defendant denies the assertions of this paragraph.

                                         22
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 23 of 71




                  Response to Booth’s Defamation of the Plaintiff

      196. The Defendant denies that this statement was provided to the other

Defendants. The Defendant admits the remaining assertions of this paragraph.

      197. The Defendant admits that Booth was the Interim Director of Police

Services in November of 2018. The Defendant denies the remaining assertions of

this paragraph.

      198. The Defendant denies the assertions of this paragraph.

      199. The Defendant admits that Booth obtained statements. The Defendant

denies the remaining assertions of this paragraph.

               Response to Declined Promotion: Administrator II

      200. The Defendant admits that the Plaintiff applied for the position and that

he was not selected for an interview. The Defendant denies the remaining assertions

of this paragraph.

      201. The Defendant denies the assertions of this paragraph.

      202. The Defendant admits that the Department declined to provide the race

of the selected individual. The Defendant denies the remaining assertions of this

paragraph.

      203. The Defendant denies the assertions of this paragraph.

     Response to Report of Discrimination to State Personnel Department

      204. The Defendant denies the assertions of this paragraph.

      205. The Defendant denies the assertions of this paragraph.

                                        23
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 24 of 71




      206. The Defendant denies the assertions of this paragraph.

                     Response to General Facts Continued

      207. Upon information and belief, the Defendant admits the assertions of

this paragraph.

      208. The Defendant admits that the Plaintiff was denied a meeting with

Defendant Beshear. The Defendant denies the remaining assertions of this

paragraph.

                   Response to Charging of Jackson Declined

      209. The Defendant admits that Rittner wrote in a memo to the Plaintiff

dated November 20, 2018, that it was Rittner’s opinion “that the spirit of that law,

or how that law was written, does not encompass Ms. Jackson’s actions.” The

Defendant denies that the Plaintiff presented probable cause and denies the

remaining assertions of this paragraph.

      210. The Defendant admits that ADMH Policy 70-35 is correctly quoted but

denies the remaining assertions of this paragraph.

      211. The Defendant admits that the Plaintiff told Rittner that the matter

should have been referred to the District Attorney. The Defendant admits that

Rittner is a law enforcement officer with the responsibility of conducting

investigations. The Defendant denies the remaining assertions of this paragraph.

      212. The Defendant admits that the Plaintiff quoted this document

accurately.

                                          24
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 25 of 71




      213. The Defendant admits that Rittner is a law enforcement officer but

denies the remaining assertions of this paragraph.

      214. The Defendant denies the assertions of this paragraph.

                   Response to Harassed for Following Policy

      215. The Defendant admits that the Plaintiff made a complaint on or about

December 2, 2018. The Defendant denies the remaining assertions of this paragraph.

    Response to Declined Promotion(s): Mental Health Security Officer III

      216. The Defendant admits that Plaintiff was interviewed for two Mental

Health Security Officer III positions.

      217. The Defendant denies the assertions of this paragraph.

      218. The Defendant admits that this portion of the announcement is quoted

accurately.

      219. The Defendant denies the assertions of this paragraph.

      220. The Defendant denies the assertions of this paragraph.

      221. The Defendant admits that there is the potential that the candidate

selected will have direct contact with the clients/patients. The Defendant denies the

remaining assertions of this paragraph.

      222. The Defendant denies the assertions of this paragraph.

      223. The Defendant admits that the Plaintiff was not selected as a Mental

Health Security Officer III (Captain) and that Booth was named as Interim Captain



                                          25
       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 26 of 71




when Anderson resigned. The Defendant admits that Rittner, who was a member of

the panel, told the Plaintiff that he did well in the interview.

      224. The Defendant denies the assertions of this paragraph.

      225. The Defendant admits that Jackson appointed Booth. The Defendant

denies the remaining assertions of this paragraph.

      226. The Defendant admits that Long stated that the panel recommended

Booth for the position. The Defendant denies the remaining assertions of this

paragraph.

      227. The Defendant admits the assertions of this paragraph.

      228. The Defendant admits that the Plaintiff was interviewed for a Mental

Health Security Officer III position at Bryce Hospital. The Defendant denies the

remaining assertions of this paragraph.

      229. The Defendant denies the assertions of this paragraph.

      230. The Defendant admits the assertions of this paragraph.

      231. The Defendant denies, as stated, the assertions of this paragraph.

             Response to Booth’s Powers, Rights & Duties as Assignee

      232. The Defendant admits that Booth signed, on December 19, 2018, a

document that listed his job responsibilities and that the five responsibilities listed

in this paragraph are included in that document. The Defendant admits that third

full sentence of this paragraph. The Defendant denies the remaining assertions of

this paragraph.

                                           26
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 27 of 71




                Response to Report & Request for Appeal Rights

      233. The Defendant admits that the Plaintiff filed an additional complaint

regarding what he considered unlawful personnel matters within the personnel

department and that he did not receive a response to this complaint.

                    Response to Improper Complaint Method

      234. The Defendant admits the first sentence of this paragraph.             The

Defendant denies the second sentence of this paragraph.

   Response to Reassignment to Day-Shift & Five-Day Unpaid Suspension

      235. The Defendant admits that the Plaintiff was considered for transfer to

day shift and that other officers who work in that shift presented a letter to Jackson.

The Defendant denies the remaining assertions of this paragraph.

      236. The Defendant denies the assertions of this paragraph.

      237. The Defendant denies the assertions of this paragraph.

      238. The Defendant admits that the Plaintiff provided a written response to

the letter. The Defendant denies the remaining assertions of this paragraph.

      239. The Defendant admits that the Plaintiff wrote a letter to Officer Darrin

Paris demanding a retraction of defamation/libel.        The Defendant denies the

remaining assertions of this paragraph.

      240. The Defendant denies the assertions of this paragraph.

      241. The Defendant admits that a pre-disciplinary conference was

scheduled. The Defendant denies the remaining assertions of this paragraph.

                                          27
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 28 of 71




      242. The Defendant admits that the Plaintiff attempted to make a complaint

on behalf of other officers. The Defendant denies the remaining assertions of this

paragraph.

      243. The Defendant admits that the Plaintiff attended the scheduled pre-

disciplinary conference and presented rebuttals to charges. The Defendant denies

the remaining assertions of this paragraph.

      244. The Defendant denies the assertions of this paragraph.

      245. The Defendant denies the assertions of this paragraph.

      246. The Defendant denies the assertions of this paragraph.

      247. The Defendant admits that a Caucasian officer during his probationary

employment period used the camera system inappropriately. The Defendant denies

the remaining assertions of this paragraph.

      248. The Defendant admits the Jackson decided to suspend the Plaintiff for

five days without pay, that he had never been suspended by the Department, and that

he filed a formal complaint and appeal. The Defendant denies the remaining

assertions of this paragraph.

      249. The Defendant admits that the Plaintiff filed a formal complaint and

appeal. The Defendant denies the remaining assertions of this paragraph.




                                         28
       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 29 of 71




                     Response to Arrest of Boris Alan McCarroll

      250. The Defendant admits that the employee was arrested for possession of

marijuana and was transported to jail by the Plaintiff. The Defendant denies the

remaining assertions of this paragraph.

                      Response to Letter of Concern to Beshear

      251. The Defendant admits that the Plaintiff sent a letter to Beshear. The

Defendant denies the remaining assertions of this paragraph.

      252. The Defendant admits that the Plaintiff has quoted portions of this letter

accurately but denies that that Plaintiff has quoted the letter in its entirety or that he

has quoted all portions of the letter. The Defendant denies the remaining assertions

of this paragraph.

      253. The Defendant denies the assertions of this paragraph.

      254. The Defendant denies the assertions of this paragraph.

 Response to Hubbard’s Administrative & Human Resources Investigations

      255. The Defendant admits that the Plaintiff sent a letter to Beshear. The

Defendant denies the remaining assertions of this paragraph.

                        Response to Post-Suspension Hearing

      256. The Defendant admits that the Plaintiff was transferred to the 6:00 a.m.

to 2:00 p.m. shift. The Defendant denies the remaining assertions of this paragraph.

      257. The Defendant admits the assertions of this paragraph.

      258. The Defendant denies the assertions of this paragraph.

                                           29
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 30 of 71




      259. The Defendant denies the assertions of this paragraph.

      260. The Defendant admits that Beshear upheld the five-day suspension.

The Defendant denies the remaining assertions of this paragraph.

      261. The Defendant admits the assertions of this paragraph.

      262. The Defendant also admits that ADMH’s policy 60-102 is quoted, in

part, correctly. The Defendant denies the remaining assertions of this paragraph.

      263. The Defendant denies the assertions of this paragraph.

                        Response to Fifth EEOC Charge

      264. The Defendant admits the assertions of this paragraph.

Response to Report to Occupational Safety & Health Administration (OSHA)

      265. The Defendant denies the assertions of this paragraph.

              Response to Detention & Arrest Permission Required

      266. The Defendant denies the assertions of this paragraph.

 Response to Jackson’s & Baugher’s Communication Regarding this Lawsuit

      267. The Defendant admits the assertions of this paragraph.

      268. The Defendant admits that the Plaintiff quoted this document

accurately.

                     Response to General Facts Continued

      269. The Defendant the part of this paragraph in quotation marks is

accurately quoted. The Defendant denies the remaining assertions of this paragraph.



                                        30
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 31 of 71




      270. The Defendant admits that the Plaintiff was interviewed for the

position.

      271. The Defendant admits that the Plaintiff was interviewed for the

position.

      272. The Defendant denies the assertions of this paragraph.

      273. The Defendant denies the assertions of this paragraph.

     Response to Report of Unlawful Uniform Crime Reporting Statistics

      274. The Defendant admits that Plaintiff made a complaint. The Defendant

denies the remaining assertions of this paragraph.

      275. The Defendant admits that Rittner did give an update. The Defendant

denies the remaining assertions of this paragraph.

                     Response to General Facts Continued

      276. The Defendant denies the assertions of this paragraph.

            Response to Investigated for Lawful Detention of Staff

      277. The Defendant denies the assertions of this paragraph.

      278. The Defendant denies that the Plaintiff’s checking the Sheriff’s office

website for current staff members is done according to Department policy.

      279. The Defendant denies that there have been “several” instances. The

Defendant admits the remaining assertions of this paragraph.




                                        31
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 32 of 71




      280.   The Defendant admits that there have been facility employees who

were arrested for or charged with drug-related offenses. The facility investigated

these issues and dealt with them appropriately.

      281. The Defendant admits the assertions of this paragraph.

                     Response to General Facts Continued

      282. The Defendant admits that another security officer was appropriately

using the video review system. The Defendant denies the remaining assertions of

this paragraph.

      283. The Defendant admits that the security officer was Caucasian. The

Defendant denies the remaining assertions of this paragraph.

  Response to Declined Promotion: Administrator II (Clinical Investigator)

      284. The Defendant admits that the Plaintiff was not selected for the position

of Administrator II (Clinical Investigator at Harper) and that he received written

notification. The Defendant has no knowledge of the date that the Plaintiff received

the written notification. Therefore, the Defendant denies the remaining assertions

of this paragraph.

                     Response to General Facts Continued

      285. The Defendant denies the assertions of this paragraph.

      286. The Defendant admits that the EEOC issued a right to sue letter on July

9, 2009, on Charge No. 420-2018-02230. The Defendant has no knowledge of when



                                        32
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 33 of 71




the Plaintiff received the notice from the EEOC. Therefore, the Defendant denies

the remaining assertions of this paragraph.

                   Response to Report of Unfairness in Leave Usage

      287. The Defendant admits that the Plaintiff discussed the use of sick leave

with Booth and that the Plaintiff told Booth he was experiencing anxiety-related

medical issues. The Defendant denies the remaining assertions of this paragraph.

      288.   The Defendant denies the assertions of this paragraph.

      289.   The Defendant admits that the Plaintiff was assigned a clinical

investigation but denies that that was retaliation. The Defendant denies the

remaining assertions of this paragraph.

      290. The Defendant denies the assertions of this paragraph.

      291. The Defendant admits the assertions of this paragraph.

      292. The Defendant admits that the Plaintiff requested meetings with

Defendant Jackson and that Jackson is Booth’s immediate supervisor.           The

Defendant denies the remaining assertions of this paragraph.

                      Response to General Facts Continued

      293. The Defendant admits that Hubbard sent an agency-wide email on

August 16, 2019, stating that all supervisors would be assigned a mandatory

performance appraisal training in Relias. The Defendant denies the remaining

assertions of this paragraph.



                                          33
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 34 of 71




      294.   The Defendant has no knowledge of what the Plaintiff was informed.

The Defendant denies the remaining assertions of this paragraph.

      295. The Defendant admits that the Plaintiff made a claim of injury to the

State Employee Injury Compensation Trust Fund but has no other information about

such injury or injuries. Therefore, the remaining assertions of this paragraph are

denied.

      Response to THSMF Staff Shortage & Appalling Safety Concerns

      296. The Defendant admits that there are vacancies for Mental Health

Worker positions.

      297. The Defendant admits that vacancies of direct care staff at Taylor

Hardin are within the 30-35% range. The Defendant admits that, at times, mental

health workers and police officers do respond to manage and/or intervene in physical

altercations between patients. The Defendant admits that at times direct care staff

are requested to work overtime. The Defendant denies the remaining assertions of

this paragraph.

      298. The Defendant admits that, if staff coverage does not allow for

visitation, visitation is canceled. The Defendant denies the remaining assertions of

this paragraph.

      299. The Defendant admits that any injuries that have occurred to the staff

have been attributable to insufficient staffing levels. The Defendant denies the

remaining assertions of this paragraph.

                                          34
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 35 of 71




          Response to Bryce Hospital Unlawful Obstruction of Arrest

      300. The Defendant denies the assertions of this paragraph.

                      Response to General Facts Continued

      301. The Defendant admits that the Plaintiff had a meeting with Jackson but

has no knowledge of the date of the meeting. The Defendant further admits that

Defendant Jackson told the Plaintiff that she told Booth to limit his communications

with the Plaintiff to work-related matters. The Defendant denies the remaining

assertions of this paragraph.

      302. The Defendant denies the assertions of this paragraph.

               Response to Harassed by Staff Presented in this Action

      303.    The Defendant denies the assertions of this paragraph.

      304. The Defendant admits that the Plaintiff notified certain employees of

ADMH regarding an alleged incident with another staff member.

      305. The Defendant denies the assertions of this paragraph.

    Response to Attempt to Force Plaintiff to Follow Arbitrary Directives

      306. The Defendant admits that there was a meeting with the Plaintiff,

Booth, and Jackson. The Defendant denies the remaining assertions of this

paragraph.

      307. The Defendant admits that the exchange of words quoted in this

paragraph were spoken.

      308. The Defendant denies the assertions of this paragraph.

                                        35
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 36 of 71




      309. The Defendant admits that the Plaintiff did forward a Complaint about

Booth and that Jackson declined to conduct a disciplinary review or to discipline

Booth.

      310. The Defendant admits that the Plaintiff’s Complaint was disseminated.

The Defendant denies the remaining assertions of this paragraph.

                       Response to General Facts Continued

      311. The Defendant admits that the Plaintiff has quoted portions of

Carpenter’s separation letter. The Defendant denies the remaining assertions of this

paragraph.

      312. The Defendant admits that the Plaintiff’s 2019 competency assessment

had not been completed as of October 1, 2019. The Defendant further admits that no

competency assessment was performed in 2018.

                  Response to Preliminary Performance Appraisal

      313. The Defendant admits the assertions of this paragraph.

      314. The Defendant admits the assertions of this paragraph.

      315. The Defendant admits that Lt. James Washington received a 30 and that

Lt. William Hicks received a 33. The Defendant denies the remaining assertions of

this paragraph.

      316. The Defendants admits that Washington, Hicks, and the Plaintiff are all

classified as Lieutenants. The Defendant denies the remaining assertions of this

paragraph.

                                        36
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 37 of 71




      317. The Defendant denies the assertions of this paragraph.

      318. The Defendant admits the assertions of this paragraph.

      319. The Defendant admits that the Plaintiff filed an appeal and refused to

sign the performance appraisal. The Defendant denies the remaining assertions of

this paragraph.

      320. The Defendant admits that Alabama Administrative Code § 670-X-19-

.01 is titled “employee work rules.” The Defendant denies the remaining assertions

of this paragraph.

              Response to Sixth EEOC Charge (Disparate Impact)

      321. The Defendant admits that, on October 18, 2019, the Plaintiff did file a

charge with the EEOC, claiming disparate impact related to the positions of firearms

instructor, training officer, and investigator. The Defendant denies the remaining

assertions of this paragraph.

      322. The Defendant denies the assertions of this paragraph.

      323. The Defendant denies the assertions of this paragraph.

  Response to Jackson’s Attempted Establishment of “Mental Health Court:

      324. The Defendant admits that, on October 23, 2019, Jackson circulated a

proposed policy on Patient Arrests. The Defendant denies the remaining assertions

of this paragraph.

      325. The Defendant admits that Jackson requested feedback and that the

Plaintiff responded the same day with feedback, including concerns related to the

                                        37
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 38 of 71




First Amendment and the Fourteenth Amendment. The Defendant denies the

remaining assertions of this paragraph.

                     Response to General Facts Continued

      326. The Defendant admits that, on or about October 30, 2019, Booth asked

the Plaintiff to leave the control room so that he could speak with another officer

about confidential information and that Booth declined to share the confidential

information with the Plaintiff. The Defendant admits that the Plaintiff notified

Jackson and Long of his concerns. The Defendant denies the remaining assertions

of this paragraph.

      327. The Defendant admits that the Plaintiff was in possession of a letter

dated October 31, 2019, that purported to be from the second shift. The Defendant

denies the remaining assertions of this paragraph.

      328. The Defendant admits that the Plaintiff notified Jackson of concerns on

November 1, 2019.       The Defendant denies the remaining assertions of this

paragraph.

      329. The Defendant admits that the Plaintiff was in possession of another

letter that purported to be from the second shift dated November 5, 2019. The

Defendant denies the remaining assertions of this paragraph.

                 Response to Booth’s Hostile Communications

      330. The Defendant denies the assertions of this paragraph.



                                          38
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 39 of 71




      331. The Defendant admits that on or about November 6, 2019, Booth asked

the Plaintiff whether he had heard complaints of discrimination or racial slurs on the

evening shift. The Defendant admits that the Plaintiff did advise Booth that he had

heard this but had not heard direct statements or something to that effect. The

Defendant denies the remaining assertions of this paragraph.

      332. The Defendant admits that Booth did ask to speak with the Plaintiff in

private and that the Plaintiff told Booth that he could talk with him in front of the

others in the control room. The Defendant denies the remaining assertions of this

paragraph.

         Response to Report of Retaliatory Hostile Work Environment

      333. The Defendant admits that, on November 6, 2019, the Plaintiff did

make a report of a “retaliatory hostile work environment” to Jackson, Long and

Hubbard. The Defendant denies the remaining assertions of this paragraph.

                      Response to General Facts Continued

      334. The Defendant admits the assertions of this paragraph.

      335. The Defendant denies the assertions of this paragraph.

      336. The Defendant denies the assertions of this paragraph.

             Response to Relinquishment of Schedule Management

      337. The Defendant admits that, on November 21, 2019, the Plaintiff

informed Booth, Long, Jackson, and Hubbard that he no longer intended to continue



                                         39
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 40 of 71




entering leave slips.    The Defendant denies the remaining assertions of this

paragraph.

      338. The Defendant admits that THSMF Policy 201 (titled “Director of

Police Services”) provides that the Director of Police Services shall fulfill certain

duties, one of which is “Supervision of work assignments and work schedules of

Police Services personnel.” The Defendant admits that Booth is the Director of

Police Services and that the Plaintiff is not. The Defendant admits that the Director

of Police Services can designate this duty and that currently he has designated it to

Officer Madden. The Defendant denies the remaining assertions of this paragraph.

         Response to Ill-Will & Deliberate Indifference of Defendants

      339. The Defendant denies the assertions of this paragraph.

      340. The Defendant denies the assertions of this paragraph.

      341. The Defendant denies the assertions of this paragraph.

      342. The Defendant admits that Long is responsible for reviewing

disciplinary action prior to administration. The Defendant denies the remaining

assertions of this paragraph.

      343. The Defendant denies the assertions of this paragraph.

      344. The Defendant denies the assertions of this paragraph.

      345. The Defendant denies the assertions of this paragraph.

      346. The Defendant denies the assertions of this paragraph.

      347. The Defendant denies the assertions of this paragraph.

                                         40
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 41 of 71




      348. The Defendant admits that the Plaintiff did complain about racial and

retaliatory discrimination. The Defendant further admits that the Plaintiff has

received discipline but denies that it was related to his complaints about racial and

retaliatory discrimination. The Defendant denies the remaining assertions of this

paragraph.

      349. The Defendant denies the assertions of this paragraph.

                   Response to Law & Contractual Violations

      350. The Defendant denies the assertions of this paragraph.

             Response to Notice of Suit Rights Letters from the EEOC

      351. The Defendant admits the assertions of this paragraph.

      352. The Defendant admits the assertions of this paragraph.

      353. The Defendant admits the assertions of this paragraph.

      354. The Defendant admits the assertions of this paragraph.

      355. The Defendant admits the assertions of this paragraph.

            RESPONSE TO FIRST CAUSE OF ACTION
              42 U.S.C. § 1983 FIRST AMENDMENT
 SPEECH, ASSOCIATION, ACCESS TO PRESS, REDRESS & PRIVACY

      356. This paragraph does not require a response.

      357. Count One does not allege a cause of action this Defendant. Therefore,

no response is required.

      358. Count One does not allege a cause of action against this Defendant.

Therefore, no response is required.

                                         41
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 42 of 71




      359. Count One does not allege a cause of action against this Defendant.

Therefore, no response is required.

      360. Count One does not allege a cause of action against this Defendant.

Therefore, no response is required.

      361. Count One does not allege a cause of action against this Defendant.

Therefore, no response is required.

      362. Count One does not allege a cause of action against this Defendant.

Therefore, no response is required.

      363. Count One does not allege a cause of action against this Defendant.

Therefore, no response is required.

      364. Count One does not allege a cause of action against this Defendant.

Therefore, no response is required.

      365. Count One does not allege a cause of action against this Defendant.

Therefore, no response is required.

      366. Count One does not allege a cause of action against this Defendant.

Therefore, no response is required.

      367. Count One does not allege a cause of action against this Defendant.

Therefore, no response is required.

               RESPONSE TO SECOND CAUSE OF ACTION
           42 U.S.C. § 1983 FIRST AMENDMENT RETALIATION

      368. This paragraph does not require a response.


                                      42
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 43 of 71




      369. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.

      370. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.

      371. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.

      372. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.

      373. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.

      374. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.

      375. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.

      376. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.

      377. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.

      378. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.



                                      43
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 44 of 71




      379. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.

      380. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.

      381. Count Two does not allege a cause of action against this Defendant.

Therefore, no response is required.

             RESPONSE TO THIRD CAUSE OF ACTION
            42 U.S.C. § 1983 FOURTEENTH AMENDMENT
       ABRIDGMENT, EQUAL PROTECTION AND DUE PROCESS

      382. This paragraph does not require a response.

      383. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

      384. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

      385. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

      386. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

      387. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

      388. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

                                      44
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 45 of 71




      389. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

      390. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

      391. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

      392. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

      393. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

      394. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

      395. Count Three does not allege a cause of action against this Defendant.

Therefore, no response is required.

              RESPONSE TO FOURTH CAUSE OF ACTION
      42 U.S.C. § 1983 42 – 42 U.S.C. § 1981(b)(c) DISCRIMINATION,
         MAKE AND ENFORCE EMPLOYMENT CONTRACTS

      396. This paragraph does not require a response.

      397. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      398. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

                                      45
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 46 of 71




      399. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      400. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      401. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      402. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      403. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      404. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      405. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      406. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      407. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      408. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.



                                      46
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 47 of 71




      409. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      410. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      411. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      412. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      413. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      414. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

      415. Count Four does not allege a cause of action against this Defendant.

Therefore, no response is required.

                RESPONSE TO FIFTH CAUSE OF ACTION
             42 U.S.C. § 1983 - 42 U.S.C. § 1981 EQUAL RIGHTS

      416. This paragraph does not require a response.

      417. Count Five does not allege a cause of action against this Defendant.

Therefore, no response is required.

      418. Count Five does not allege a cause of action against this Defendant.

Therefore, no response is required.


                                      47
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 48 of 71




      419. Count Five does not allege a cause of action against this Defendant.

Therefore, no response is required.

      420. Count Five does not allege a cause of action against this Defendant.

Therefore, no response is required.

      421. Count Five does not allege a cause of action against this Defendant.

Therefore, no response is required.

      422. Count Five does not allege a cause of action against this Defendant.

Therefore, no response is required.

      423. Count Five does not allege a cause of action against this Defendant.

Therefore, no response is required.

      424. Count Five does not allege a cause of action against this Defendant.

Therefore, no response is required.

      425. Count Five does not allege a cause of action against this Defendant.

Therefore, no response is required.

      426. Count Five does not allege a cause of action against this Defendant.

Therefore, no response is required.

                RESPONSE TO SIXTH CAUSE OF ACTION
            42 U.S.C. § 1983 42 U.S.C. § 1981 DISCRIMINATION

      427. This paragraph does not require a response.

      428. Count Six does not allege a cause of action against this Defendant.

Therefore, no response is required.


                                      48
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 49 of 71




      429. Count Six does not allege a cause of action against this Defendant.

Therefore, no response is required.

      430. Count Six does not allege a cause of action against this Defendant.

Therefore, no response is required.

      431. Count Six does not allege a cause of action against this Defendant.

Therefore, no response is required.

      432. Count Six does not allege a cause of action against this Defendant.

Therefore, no response is required.

      433. Count Six does not allege a cause of action against this Defendant.

Therefore, no response is required.

      434. Count Six does not allege a cause of action against this Defendant.

Therefore, no response is required.

      435. Count Six does not allege a cause of action against this Defendant.

Therefore, no response is required.

      436. Count Six does not allege a cause of action against this Defendant.

Therefore, no response is required.

      437. Count Six does not allege a cause of action against this Defendant.

Therefore, no response is required.

              RESPONSE TO SEVENTH CAUSE OF ACTION
              42 U.S.C. § 1983 42 U.S.C. § 1981 RETALIATION

      438. This paragraph does not require a response.


                                      49
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 50 of 71




      439. Count Seven does not allege a cause of action against this Defendant.

Therefore, no response is required.

      440. Count Seven does not allege a cause of action against this Defendant.

Therefore, no response is required.

      441. Count Seven does not allege a cause of action against this Defendant.

Therefore, no response is required.

      442. Count Seven does not allege a cause of action against this Defendant.

Therefore, no response is required.

      443. Count Seven does not allege a cause of action against this Defendant.

Therefore, no response is required.

      444. Count Seven does not allege a cause of action against this Defendant.

Therefore, no response is required.

      445. Count Seven does not allege a cause of action against this Defendant.

Therefore, no response is required.

      446. Count Seven does not allege a cause of action against this Defendant.

Therefore, no response is required.

      447. Count Seven does not allege a cause of action against this Defendant.

Therefore, no response is required.

      448. Count Seven does not allege a cause of action against this Defendant.

Therefore, no response is required.



                                      50
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 51 of 71




      449. Count Seven does not allege a cause of action against this Defendant.

Therefore, no response is required.

               RESPONSE TO EIGHTH CAUSE OF ACTION
              42 U.S.C. § 1985(2) CLAUSE TWO CONSPIRACY

      450. This paragraph does not require a response.

      451. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      452. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      453. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      454. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      455. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      456. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      457. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      458. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.


                                      51
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 52 of 71




      459. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      460. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      461. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      462. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      463. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      464. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      465. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      466. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      467. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      468. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.



                                      52
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 53 of 71




      469. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      470. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      471. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      472. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      473. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      474. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      475. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      476. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

      477. Count Eight does not allege a cause of action against this Defendant.

Therefore, no response is required.

                RESPONSE TO NINTH CAUSE OF ACTION
                    42 U.S.C. § 1985(3) CONSPIRACY

      478. This paragraph does not require a response.


                                      53
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 54 of 71




      479. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.

      480. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.

      481. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.

      482. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.

      483. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.

      484. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.

      485. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.

      486. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.

      487. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.

      488. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.



                                      54
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 55 of 71




      489. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.

      490. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.

      491. Count Nine does not allege a cause of action against this Defendant.

Therefore, no response is required.

               RESPONSE TO TENTH CAUSE OF ACTION
         42 U.S.C. § 1986 ACTION FOR NEGLECT TO PREVENT

      492. This paragraph does not require a response.

      493. Count Ten does not allege a cause of action against this Defendant.

Therefore, no response is required.

      494. Count Ten does not allege a cause of action against this Defendant.

Therefore, no response is required.

      495. Count Ten does not allege a cause of action against this Defendant.

Therefore, no response is required.

      496. Count Ten does not allege a cause of action against this Defendant.

Therefore, no response is required.

      497. Count Ten does not allege a cause of action against this Defendant.

Therefore, no response is required.

           RESPONSE TO ELEVENTH CAUSE OF ACTION
     TITLE VII, 42 U.S.C. §§ 2000E TO 2000E-17 – DISCRIMINATION

      498. This paragraph does not require a response.

                                      55
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 56 of 71




      499. The Defendant admits that the Plaintiff is an African American and is

a member of a protected class. The Defendant admits that Title VII prohibits

discrimination in employment. The Defendant denies the remaining assertions of

this paragraph.

      500. The Defendant denies the assertions of this paragraph.

      501. The Defendant denies the assertions of this paragraph.

      502. The Defendant admits that the Plaintiff is an African American. The

Defendant denies the remaining assertions of this paragraph.

      503. The Defendant denies the assertions of this paragraph.

      504. The Defendant denies the assertions of this paragraph.

      505. The Defendant admits that ADMH does not have Eleventh Amendment

immunity for claims brought under Title VII.

      506. The Defendant denies the assertions of this paragraph.

      507. The Defendant denies the assertions of this paragraph.

      508. The Defendant denies that the Plaintiff is entitled to the relief requested.

      509. The Defendant denies that the Plaintiff is entitled to the relief requested.

            RESPONSE TO TWELFTH CAUSE OF ACTION
        TITLE VII, 42 U.S.C. §§ 2000E TO 2000E-17 RETALIATION
        AND RETALIATORY HOSTILE WORK ENVIRONMENT

      510. This paragraph does not require a response.

      511. The Defendant denies the assertions of this paragraph.

      512. The Defendant denies the assertions of this paragraph.

                                         56
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 57 of 71




      513. The Defendant admits that it had knowledge that the Plaintiff filed the

EEOC charges listed in Paragraph 512.

      514. The Defendant denies the assertions of this paragraph.

      515. The Defendant denies the assertions of this paragraph.

      516. The Defendant denies the assertions of this paragraph.

      517. The Defendant denies the assertions of this paragraph.

      518. The Defendant denies the assertions of this paragraph.

      519. The Defendant denies the assertions of this paragraph.

      520. The Defendant denies the assertions of this paragraph.

      521. The Defendant admits that ADMH does not have Eleventh Amendment

immunity for claims brought under Title VII.

      522. The Defendant denies the assertions of this paragraph.

      523. The Defendant denies the assertions of this paragraph.

      524. The Defendant denies that the Plaintiff is entitled to the relief requested.

      525. The Defendant denies that the Plaintiff is entitled to the relief requested.

         RESPONSE TO THIRTEENTH CAUSE OF ACTION
    ALABAMA CODE § 36-26A-3 STATE EMPLOYEES PROTECTION
       ACT (ASEPA) WHISTLEBLOWING-STATE LAW CLAIM

      526. This paragraph does not require a response.

      527. Count Thirteen does not allege a cause of action against this Defendant.

Therefore, no response is required.



                                         57
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 58 of 71




      528. Count Thirteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      529. Count Thirteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      530. Count Thirteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      531. Count Thirteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      532. Count Thirteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      533. Count Thirteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      534. Count Thirteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      535. Count Thirteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      536. Count Thirteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      537. Count Thirteen does not allege a cause of action against this Defendant.

Therefore, no response is required.



                                        58
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 59 of 71




            RESPONSE TO FOURTEENTH CAUSE OF ACTION
             BREACH OF CONTRACT - STATE LAW CLAIM

      538. This paragraph does not require a response.

      539. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      540. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      541. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      542. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      543. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      544. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      545. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      546. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      547. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.


                                        59
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 60 of 71




      548. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      549. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      550. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      551. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      552. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      553. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      554. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      555. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      556. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      557. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.



                                        60
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 61 of 71




      558. Count Fourteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

             RESPONSE TO FIFTEENTH CAUSE OFACTION
                 DEFAMATION - STATE LAW CLAIM

      559. This paragraph does not require a response.

      560. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      561. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      562. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      563. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      564. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      565. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      566. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      567. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.


                                        61
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 62 of 71




      568. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

              Response to Booth (Official & Individual Capacity)

      569. This paragraph does not require a response.

      570. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      571. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      572. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      573. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      574. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      575. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      576. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      577. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.



                                       62
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 63 of 71




      578. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      579. Count Fifteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

           RESPONSE TO SIXTEENTH CAUSE OF ACTION
        NEGLIGENCE & WANTONNESS – STATE LAW CLAIMS
         NEGLIGENT RETENTION, SUPERVISION & HIRING –
                     STATE LAW CLAIMS

      580. This paragraph does not require a response.

      581. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      582. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      583. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      584. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      585. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      586. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.




                                       63
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 64 of 71




      587. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      588. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      589. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      590. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      591. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      592. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      593. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      594. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      595. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      596. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.



                                       64
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 65 of 71




      597. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      598. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

RESPONSE TO NEGLIGENCE & WANTONNESS – STATE LAW CLAIM

      599. This paragraph does not require a response is required.

      600. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      601. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      602. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      603. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      604. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      605. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      606. Count Sixteen does not allege a cause of action against this Defendant.

Therefore, no response is required.



                                       65
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 66 of 71




         RESPONSE TO SEVENTEENTH CAUSE OF ACTION
      TORTIOUS INTERFERENCE (CONTRACTUAL & BUSINESS
               RELATIONS) – STATE LAW CLAIM

      607. This paragraph does not require a response.

      608. Count Seventeen does not allege a cause of action against this

Defendant. Therefore, no response is required.

      609. Count Seventeen does not allege a cause of action against this

Defendant. Therefore, no response is required.

      610. Count Seventeen does not allege a cause of action against this

Defendant. Therefore, no response is required.

      611. Count Seventeen does not allege a cause of action against this

Defendant. Therefore, no response is required.

      612. Count Seventeen does not allege a cause of action against this

Defendant. Therefore, no response is required.

      613. Count Seventeen does not allege a cause of action against this

Defendant. Therefore, no response is required.

      614. Count Seventeen does not allege a cause of action against this

Defendant. Therefore, no response is required.

      615. Count Seventeen does not allege a cause of action against this

Defendant. Therefore, no response is required.

      616. Count Seventeen does not allege a cause of action against this

Defendant. Therefore, no response is required.

                                       66
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 67 of 71




      617. Count Seventeen does not allege a cause of action against this

Defendant. Therefore, no response is required.

      618. Count Seventeen does not allege a cause of action against this

Defendant. Therefore, no response is required.

           RESPONSE TO EIGHTEENTH CAUSE OF ACTION
        MISREPRESENTATION & DECEIT – STATE LAW CLAIM

      619. The Defendant denies the assertions of this paragraph.

      620. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      621. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      622. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      623. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      624. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      625. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

      626. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.


                                        67
       Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 68 of 71




       627. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

       628. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

       629. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

       630. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

       631. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

       632. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

       633. Count Eighteen does not allege a cause of action against this Defendant.

Therefore, no response is required.

                     RESPONSE TO PARAGRAPH REGARDING
                           DAMAGES AND INJURIES

       634. The Defendant denies the assertions of this paragraph.

                              PRAYER FOR RELIEF

       The Defendant denies that the Plaintiff is entitled to the requested relief in his

prayer for relief.




                                           68
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 69 of 71




                                     DEFENSES

                                  DEFENSE ONE

      Plaintiff’s claims are barred by the applicable statutes of limitation.

                                  DEFENSE TWO

      The Alabama Department of Mental Health did not discriminate (intentional

or otherwise) against the Plaintiff on the basis of race or any other basis.

                                DEFENSE THREE

      The Complaint fails to state a claim upon which relief can be granted.

                                 DEFENSE FOUR

      The Court lacks jurisdiction over the persons involved in this action.

                                  DEFENSE FIVE

      The Court lacks jurisdiction over the subject matter of this action.

                                   DEFENSE SIX

      The Defendant denies generally that the Plaintiff is entitled to receive any

portion of the relief requested in the Complaint.

                                 DEFENSE SEVEN

      The Defendant is absolutely immune from suit for monetary damages or other

relief pursuant to the Eleventh Amendment to the United States Constitution.

                                 DEFENSE EIGHT

      The Defendant is absolutely immune to Plaintiff’s state law claims pursuant

to Article 1, § 14 of the Constitution of the State of Alabama.

                                          69
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 70 of 71




                                 DEFENSE NINE

      The Defendant asserts that the portions of the Plaintiff’s Complaint which

attempt to state a cause of action pursuant to 42 U.S.C. Section 1983 fail to establish

a claim upon which relief can be granted.

                                  DEFENSE TEN

      The proper name of this Defendant is the Alabama Department of Mental

Health.

                               DEFENSE ELEVEN

      The Plaintiff did not exhaust the required administrative remedies.


                                        Respectfully submitted,

                                        TERRI OLIVE TOMPKINS

                                        /s/ TERRI OLIVE TOMPKINS
                                        Attorney for Defendant ADMH
                                        PHELPS, JENKINS, GIBSON & FOWLER, L.L.P.
                                        1201 Greensboro Avenue
                                        Tuscaloosa, Alabama 35401
                                        Telephone: (205) 345-5100

                                        THOMAS B. KLINNER
                                        EDWARD C. HIXON

                                        /s THOMAS B. KLINNER
                                        Attorneys for Defendant ADMH
                                        Alabama Department of Mental Health
                                        Bureau of Legal Services
                                        Department of Mental Health
                                        P. O. Box 301410
                                        Montgomery, AL 36130-1410


                                          70
      Case 7:19-cv-00669-LSC Document 109 Filed 12/17/19 Page 71 of 71




                         CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing pleading or paper has been served upon:
                         Derrick James Williamson, Jr.
                     8816 Old Greensboro Road, Apt. 20104
                            Tuscaloosa, AL 35405

                                Jacqueline Graham
               Director of State of Alabama Personnel Department
                        64 North Union Street, Suite 300
                             Montgomery, AL 36104

on this 17th day of December, 2019, by electronically filing, delivering a copy to
each, by mailing a copy to each by first class United States Mail, postage prepaid,
addressed to them at their last known address or, if no address is known, by leaving
it with the Clerk of this Court.

                                             /s/ TERRI OLIVE TOMPKINS
                                             Attorney for Defendants




                                        71
